 
 
SERIES A PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
 
This Series A Preferred Stock and Warrant Purchase Agreement (this “Agreement”)
is made as of April 18, 2008, by and between Stratos Renewables, Inc. a Nevada
corporation (the “Company”), and _______________________ (the “Investor”).
 
SECTION 1
 
Authorization, Sale and Issuance of Series A Preferred Stock and Warrant
 
1.1 Authorization.  The Company will, prior to the Closing (as defined below),
authorize (a) the sale and issuance of _______________________ shares (the
“Shares”) of the Company’s Series A Preferred Stock, $.001 par value (the
“Series A Preferred Stock”), having the rights, privileges, preferences and
restrictions set forth in the Amended and Restated Certificate of Designation,
Powers, Preferences and Rights of Series A Preferred Stock of the Company, in
substantially the form attached hereto as Exhibit A (the “Certificate of
Designation”); (b) the issuance of a warrant, in substantially the form attached
hereto as Exhibit B (the “Warrant”), for the purchase of up to
_______________________ shares of common stock, $.001 par value (the “Common
Stock”) of the Company (the “the Warrant Shares”); and (c) the reservation of
shares of Common Stock for issuance upon conversion of the Warrant Shares (the
“Conversion Shares”).
 
1.2 Sale and Issuance of Shares.  Subject to the terms and conditions of this
Agreement, the Investor agrees to purchase, and the Company agrees to sell and
issue to the Investor, the Shares at a cash purchase price of $0.70 per share
and an aggregate purchase price for all Shares equal to _______________________
(the “Total Base Purchase Price”).
 
1.3 Funding Fee. On the Closing Date (as defined below), the Company shall pay
the Investor an amount equal to two percent (2%) of the Total Base Purchase
Price (i.e., ten thousand dollars ($10,000.00)) in consideration for the
purchase by the Investor of the Shares (the “Funding Fee”). The Total Base
Purchase Price less the Funding Fee shall be referred to as the “Total Purchase
Price.”
 
1.4 Issuance of Series A Warrant.  On the Closing Date, the Company shall issue
to the Investor the Warrant to purchase up to the number of Warrant Shares. The
Warrant shall be issued in substantially the same form as attached hereto as
Exhibit B.
 
SECTION 2
 
Closing Date and Delivery
 
2.1 Closing. The purchase, sale and issuance of the Shares and the Warrant shall
take place at a closing (the “Closing”) at the offices of Stratos Renewables
Corporation, 9440 Santa Monica Blvd., Suite 401, Beverly Hills, California
90210, to be consummated simultaneously herewith (the “Closing Date”).
 
2.2 Delivery.  At the Closing, the Company will deliver to the Investor a
certificate registered in the Investor’s name representing the Shares (the
“Stock Certificate”) and the executed Warrant to purchase up to the number of
Warrant Shares against payment of the Total Purchase Price less any amounts to
be reimbursed by the Company to the Investor pursuant to Section 8.1, by wire
transfer in accordance with the Company’s instructions.
 
1

--------------------------------------------------------------------------------


 
SECTION 3
 
Representations and Warranties of the Company
 
The Company represents and warrants to the Investor that:
 
3.1 Due Incorporation, Qualification, etc. The Company (a) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation; (b) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (c) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a Material Adverse Effect. For the purposes of
this Agreement, “Material Adverse Effect” shall mean a material adverse effect
on (i) the business, assets, operations, prospects or financial or other
condition of the Company; (ii) the ability of the Company to pay or perform its
obligations under this Agreement in accordance with the terms of this Agreement
and the other Transaction Documents (as defined below) and to avoid an event of
default, or an event which, with the giving of notice or the passage of time or
both, would constitute an event of default, under any Transaction Document; or
(iii) the rights and remedies of the Investor under this Agreement, the other
Transaction Documents or any related document, instrument or agreement.
 
3.2 Authority. The execution, delivery and performance by the Company of this
Agreement, the Warrant and the Stock Certificate, and all such other documents
required by the terms of this Agreement to be executed by the Company
(collectively, the “Transaction Documents”) and the consummation of the
transactions contemplated thereby (a) are within the power of the Company and
(b) have been duly authorized by all necessary actions on the part of the
Company.
 
3.3 Enforceability. Each Transaction Document has been, or will be, duly
executed and delivered by the Company and constitutes, or will constitute, a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.
 
3.4 Non-Contravention. The execution and delivery by the Company of the
Transaction Documents and the performance and consummation of the transactions
contemplated thereby do not and will not (a) violate the Company’s Articles of
Incorporation or Bylaws, as amended, as the case may be (“Charter Documents”),
or any material judgment, order, writ, decree, statute, rule or regulation
applicable to the Company; (b) violate any provision of, or result in the breach
or the acceleration of, or entitle any other Person to accelerate (whether after
the giving of notice or lapse of time or both), any material mortgage,
indenture, agreement, instrument or contract to which the Company is a party or
by which it is bound; or (c) result in the creation or imposition of any lien
upon any property, asset or revenue of the Company or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties. For the purposes of this
Agreement, “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.
 
2

--------------------------------------------------------------------------------


 
3.5 Approvals. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement, in each case in accordance with the terms hereof
or thereof.
 
3.6 No Violation or Default. The Company is not in violation of or in default
with respect to (a) its Charter Documents or any material judgment, order, writ,
decree, statute, rule or regulation applicable to it; or (ii) any material
mortgage, indenture, agreement, instrument or contract to which the Company is a
party or by which it is bound (nor is there any waiver in effect which, if not
in effect, would result in such a violation or default), where, in each case,
such violation or default, individually, or together with all such violations or
defaults, could reasonably be expected to have a Material Adverse Effect.
 
3.7 Subsidiaries. Other than Stratos del Peru S..A.C., the Company does not
presently own or control, directly or indirectly, any interest in any other
Person.
 
3.8 Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Company, threatened against the Company at law or in equity in any court or
before any other governmental authority that if adversely determined (a) would
(alone or in the aggregate) have a Material Adverse Effect or (b) seeks to
enjoin, either directly or indirectly, the execution, delivery or performance by
the Company of the Transaction Documents or the transactions contemplated
thereby.
 
3.9 Taxes. Within the times and in the manner prescribed by law, the Company has
filed all federal, state and local tax returns required by law and has paid all
taxes, assessments and penalties due and payable.
 
3.10 OTCBB Compliance. The Company is in compliance with all requirements for,
and its Common Stock is quoted on the Electronic Over-the-Counter Bulletin Board
system.
 
3.11 SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC (the “SEC
Documents”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the Securities and Exchange Commission (“SEC”) with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (a) as may be otherwise indicated in such financial
statements or the notes thereto, or (b) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
3

--------------------------------------------------------------------------------


 
3.12 Capitalization. The authorized capital stock of the Company currently
consists of 250,000,000 shares of Common Stock and 50,000,000 shares of
Preferred Stock, $.001 par value (the “Preferred Stock”), of which 59,972,936
shares of Common Stock and 7,142,857 shares of Preferred Stock are issued and
outstanding. Except as provided for in this Agreement, there are no outstanding
shares of Common Stock, Preferred Stock, options, rights, warrants, debentures,
instruments, convertible securities or other agreements or commitments
obligating the Company to issue any additional shares of its capital stock of
any class. All outstanding shares of capital stock of the Company have been duly
authorized, validly issued, and are fully paid and nonassessable.
 
3.13 Issuance of Shares. The Shares of Series A Preferred Stock when issued in
accordance with the terms of this Agreement, the Conversion Shares when issued
upon such conversion and the Warrant Shares when issued pursuant to the exercise
of the Warrant (a) will be duly and validly issued, fully paid and
nonassessable, (b) will be free of any liens or encumbrances and (c) will not
trigger any anti-dilution provisions or similar rights of any kind.
 
3.14 General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”))
in connection with the offer or sale of the Shares or Warrant.
 
3.15 Accuracy of Information Furnished. None of the Transaction Documents and
none of the other certificates, statements or information furnished to the
Investor by or on behalf of the Company in connection with the Transaction
Documents or the transactions contemplated thereby contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
3.16 Related Party Transactions. Except as set forth on Schedule 3.16, no
affiliate, officer, director, or any Related Party is a party to any agreement
with the Company. No employee of the Company or any Related Party is indebted in
any amount to the Company and, except for accrued payroll obligations, the
Company is not indebted to any of its employees or any Related Party. For
purposes of this Agreement, “Related Party” shall mean with respect to any
specified Person (i) each Person who, together with its affiliates, owns of
record or beneficially at least five percent of the outstanding capital stock of
the specified Person as of the date of this Agreement; (ii) each individual who
is, or who has at any time been, an officer or director of the specified Person;
(iii) each affiliate of the Persons referred to in clauses (i) and (ii) above;
(iv) any trust or other entity (other than the specified Person) in which any
one of the Persons referred to in clauses (i), (ii) and (iii) above holds (or in
which more than one of such Persons collectively hold), beneficially or
otherwise, a voting, proprietary or equity interest; and (v) any trust or other
entity (other than the specified Person) with which any of such Persons is
affiliated.
 
3.17 Undisclosed Liabilities. The Company has not undertaken or incurred any
liability or obligation, direct or contingent, except for liabilities or
obligations disclosed in the SEC Documents.
 
4

--------------------------------------------------------------------------------


 
3.18 Conversion Price Adjustments. No adjustment has been made to the Conversion
Price (as set forth in the Certificate of Designation, Powers, Preferences and
Rights of Series A Preferred Stock of the Company) of any outstanding shares of
Series A Preferred Stock.
 
SECTION 4
 
Representations and Warranties of the Investor
 
The Investor hereby represents and warrants to the Company as follows:
 
4.1 Binding Obligation. The Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement is a valid and binding obligation of the Investor,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.
 
4.2 Securities Law Compliance. The Investor has been advised that the Shares and
the Conversion Shares have not been registered under the Securities Act, or any
state securities laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. The
Investor has not been formed solely for the purpose of making this investment
and is purchasing the Shares and the Warrant Shares for its own account for
investment, not as a nominee or agent, and not with a view to, or for resale in
connection with, the distribution thereof. The Investor has such knowledge and
experience in financial and business matters that the Investor is capable of
evaluating the merits and risks of such investment, is able to incur a complete
loss of such investment and is able to bear the economic risk of such investment
for an indefinite period of time. The Investor is an accredited investor as such
term is defined in Rule 501 of Regulation D under the Securities Act.
 
4.3 Access to Information. The Investor acknowledges that the Company has given
the Investor access to the corporate records and accounts of the Company and to
all information in its possession relating to the Company, has made its officers
and representatives available for interview by the Investor, and has furnished
the Investor with all documents and other information required for the Investor
to make an informed decision with respect to the purchase of the Shares and the
Warrant Shares.
 
5

--------------------------------------------------------------------------------


 
SECTION 5
 
Registration Rights
 
5.1 Demand Registration. At any time and from time to time prior to the five (5)
year anniversary of the Closing Date (the “Exercise Period”), the Investor shall
have the right, exercisable by making a written request (a “Demand Request”) to
the Company (which request shall specify the aggregate number of shares of
Common Stock underlying the Shares, the Conversion Shares and the Warrant Shares
requested to be registered), to require that the Company file a registration
statement (the “Demand Registration Statement”) with the SEC covering, for the
Investor, the shares of Common Stock underlying the Shares, the Conversion
Shares and the Warrant Shares specified in the Demand Request. The Company will
file the Demand Registration Statement no later than thirty (30) calendar days
after the Company’s receipt of the Demand Request. If (i) in the good faith
judgment of the Board of Directors of the Company, the filing of the Demand
Registration Statement covering the Common Stock underlying the Shares, the
Conversion Shares and the Warrant Shares would be materially detrimental to the
Company and the Board of Directors of the Company concludes, as a result, that
it is in the best interests of the Company to defer the filing of such Demand
Registration Statement at such time, and (ii) the Company shall furnish to the
Investor a certificate signed by the President of the Company stating that, in
the good faith judgment of the Board of Directors of the Company, it would be
materially detrimental to the Company for such Demand Registration Statement to
be filed in the near future and that it is, therefore, in the best interests of
the Company to defer the filing of such Demand Registration Statement, then the
Company shall have the right to defer such filing for a period of not more than
one hundred eighty (180) days after receipt of the request of the Investor,
provided that, that the Company shall not defer its obligation in this manner
more than one (1) time under this Agreement; and provided, further, that the
length of any such deferment shall be added to the Exercise Period. The Demand
Registration Statement filed pursuant to the request of the Investor may include
other securities of the Company and may include securities of the Company being
sold for the account of the Company. If the SEC limits the number of securities
that may be registered on any Demand Registration Statement, such number of
securities shall be cutback (in the following order) to comply with any such
limitation imposed by the SEC: (i) securities of the Company other than the
Shares, the Conversion Shares and the Warrant Shares and (ii) the Shares, the
Conversion Shares and the Warrant Shares.
 
5.2 Company Registration. Upon the consummation of a PIPE financing with
institutional investors for at least $25 million, net of offering expenses (the
“PIPE”), the Company will file a registration statement (the “Company
Registration Statement”) covering, for the Investor, 100% of the shares of
Common Stock underlying the Shares and the Conversion Shares no later than
thirty (30) calendar days after the Company closes the PIPE (the “Filing Date”),
except that if the SEC limits the number of securities that may be registered on
the Company Registration Statement, such number of securities shall be cutback
(in the following order) to comply with any such limitation imposed by the SEC:
(i) shares of Common Stock underlying any and all warrants required to be
registered, (ii) Common Stock and (iii) shares of Common Stock underlying the
Shares. Any required cutbacks shall be applied to investors pro-rata in
accordance with the number of securities sought to be included in such Company
Registration Statement. The Company shall use its best efforts to have the
Company Registration Statement declared effective by the SEC as soon as possible
after the Filing Date.
 
5.3 Piggyback Rights. If, at any time, the Company files a registration
statement (the “Company Registration Statement”) for any securities, then the
Investor shall have the option to require that the Company include in the
Company Registration Statement any or all of the shares of Common Stock
underlying the Shares, the Conversion Shares and the Warrant Shares, except that
if the SEC limits the number of securities that may be registered on the Company
Registration Statement, such number of securities shall be cutback (in the
following order) to comply with any such limitation imposed by the SEC: (i)
shares of Common Stock underlying any and all warrants required to be
registered, (ii) Common Stock and (iii) shares of Common Stock underlying the
Shares. Any required cutbacks shall be applied to investors pro-rata in
accordance with the number of securities sought to be included in such Company
Registration Statement. The Company shall use its best efforts to have the
Company Registration Statement declared effective by the SEC as soon as possible
after the date of filing the Company Registration Statement.
 
6

--------------------------------------------------------------------------------


 
5.4 Penalty. Except as set forth in Section 5.1 above, if the Demand
Registration Statement or Company Registration Statement, as applicable, is not
filed within thirty (30) calendar days of receipt of the Company’s Demand
Request or the closing of the PIPE, as applicable, or is not declared effective
by the SEC for any reason within one hundred fifty (150) calendar days of the
Company’s receipt of the Demand Request, or after the closing of the PIPE, as
applicable, the Company will be required to pay the Investor an amount (the
“Periodic Amount”) equal to 1.5% of the Total Base Purchase Price for each
thirty (30) day period (pro rated for a shorter period), in each case until the
Demand Registration Statement or Company Registration Statement, as applicable,
is filed or declared effective, as the case may be. In no event will the
aggregate Periodic Amounts exceed 10% of the Total Base Purchase Price. Periodic
Amount payments shall be made by the Company to the Investor if effectiveness of
the Demand Registration Statement or Company Registration Statement, as
applicable, is suspended for more than thirty (30) consecutive days. In no event
shall the Company be liable for liquidated damages as to any shares of Common
Stock underlying the Shares or Conversion Shares which are not permitted by the
SEC to be included in the Demand Registration Statement or Company Registration
Statement, as applicable, solely due to comments received by the Company from
the SEC.
 
5.5 Information Requirements. The Company may request the Investor to furnish
the Company with such information with respect to the Investor and the
Investor’s proposed distribution of securities being purchased hereunder
pursuant to the Demand Registration Statement or Company Registration Statement,
as applicable, as the Company may from time to time reasonably request in
writing or as shall be required by law or by the SEC in connection therewith,
and the Investor agrees to furnish the Company with such information.
 
SECTION 6
 
Conditions to the Investor’s Obligation to Close


The Investor’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of all of the following conditions, any of which may
be waived in whole or in part by the Investor:
 
6.1 Representations and Warranties. The representations and warranties made by
the Company in Section 3 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date.
 
6.2 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Shares and the Warrant.
 
6.3 Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investor, of the Shares and the Warrant shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
 
7

--------------------------------------------------------------------------------


 
6.4 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Investor.
 
6.5 Transaction Documents. The Company shall have duly executed and delivered to
the Investor each of the Transaction Documents.
 
6.6 Amended and Restated Articles of Incorporation. The Amended and Restated
Articles of Incorporation of the Company, in the form attached hereto as Exhibit
C, shall have been duly authorized, executed and filed with and accepted by the
Secretary of State of the State of Nevada.
 
6.7 Certificate of Designation. The Certificate of Designation shall have been
duly authorized, executed and filed with and accepted by the Secretary of State
of the State of Nevada.
 
6.8 Opinion. The Investor shall have received from Baker & Hostetler LLP,
counsel for the Company, an opinion, dated as of the date hereof, in form and
substance reasonably satisfactory to the Investor.
 
SECTION 7
 
Conditions to Company’s Obligation to Close
 
The Company’s obligation to issue and sell the Shares and the Warrant at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of the
following conditions, any of which may be waived in whole or in part by the
Company:
 
7.1 Representations and Warranties. The representations and warranties made by
the Investor in Section 4 shall be true and correct when made, and shall be true
and correct on the Closing Date.
 
7.2 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Shares and the Warrant.
 
7.3 Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investor, of the Shares and the Warrant shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
 
7.4 Purchase Price. The Investor shall have delivered to the Company the Total
Purchase Price.
 
8

--------------------------------------------------------------------------------


 
SECTION 8
 
Miscellaneous
 
8.1 Indemnification. The Company hereby agrees to indemnify and hold harmless
the Investor, its affiliates, partners, officers, directors, employees, agents
and representatives (each, an “Indemnified Party”) against any liability,
obligation or proceeding by any third party (including any derivative actions
brought through or in the name of the Company ) in connection with (a) the
status or conduct of the Company, (b) the execution, delivery and performance of
this Agreement or any other document or instrument entered into in connection
with the transactions contemplated hereby (including Section 5) or (c) the
Indemnified Party’s role with the Company or any such transactions.
 
8.2 Expenses.  The Company shall pay for all expenses incurred by the Company
and the Investor in connection with the transactions contemplated by this
Agreement. The Company shall also pay all stamp and other taxes and duties
levied in connection with the issuance of the Shares of Series A Preferred
Stock, or upon the conversion thereof, the Conversion Shares. The Investor shall
be entitled to deduct the amount of such expenses from the Total Purchase Price.
 
8.3 Public Announcements. Except as otherwise required by applicable laws, rules
or regulations, neither the Company, nor the Investor shall make any public
announcement with respect to this Agreement or the transactions contemplated
hereby, without the written consent of the other party hereto; provided,
however, that the Company shall not be required to obtain such consent if a
governmental entity specifically requests disclosure; provided, further that the
Investor may review and comment on such disclosure.
 
8.4 Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investor.
 
8.5 Delays or Omissions.  Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to either party to this
Agreement upon any breach or default of the other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.
 
8.6 Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provisions in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
8.7 Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada or of any other state.
 
9

--------------------------------------------------------------------------------


 
8.8 Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
8.9 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by either party without the prior written consent of the
non-assigning party; provided, that the Investor may assign its rights hereunder
(including the rights in Section 5) to any of its affiliates without the
Company’s prior consent. Except as set forth in the previous sentence, any
attempt by the Investor without such permission to assign, transfer, delegate or
sublicense any rights, duties or obligations that arise under this Agreement
shall be void. Subject to the foregoing and except as otherwise provided herein,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
8.10 Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement between the Company and
the Investor and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
8.11 Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (a) if to the Investor, at the
Investor’s address or facsimile number set forth on the signature page hereto,
or at such other address as the Investor shall have furnished the Company in
writing, or (b) if to the Company, at 9440 Little Santa Monica Blvd., Suite 401,
Beverly Hills, CA 90210, Attn: Katharine Alade, facsimile: (310) 402-5931, or at
such other address or facsimile number as the Company shall have furnished to
the Investor in writing. All such notices and communications will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) four
days after being deposited in the U.S. mail, first class with postage prepaid.
 
8.12 Severability.  If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms. 
 
8.13 Further Assurances.  Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.
 
8.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals. 
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.



 
COMPANY:
     
STRATOS RENEWABLES
 
CORPORATION
     
By:
     
Steven Magami
   
President
     
INVESTOR:
     
By:
       
By:
       
Address:

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
CERTIFICATE OF DESIGNATION, POWERS, PREFERENCES
AND RIGHTS OF SERIES A PREFERRED STOCK
OF STRATOS RENEWABLES CORPORATION
 
 
See attached.
 
1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF WARRANT
 
 
See attached.
 
1

--------------------------------------------------------------------------------


 
EXHIBIT C
 
AMENDED AND RESTATED ARTICLES OF INCORPORATION
OF STRATOS RENEWABLES CORPORATION
 
See attached.
 
1

--------------------------------------------------------------------------------



 

 
STRATOS RENEWABLES CORPORATION
 
 
SERIES A PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
 
APRIL 18, 2008
 

 

 

--------------------------------------------------------------------------------

